Citation Nr: 1200009	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to February 22, 2007 for a separate 10 percent evaluation for the Veteran's service connected tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from April 1957 to September 1977.  His many awards and decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The May 2007 rating decision granted a separate 10 percent evaluation for the Veteran's service connected tinnitus, effective from February 22, 2007, but denied an increased evaluation for his service connected hearing loss.  The Veteran was notified of this decision in a May 2007 letter.  His July 2007 notice of disagreement addressed both the effective date of the tinnitus grant and denial of the increased evaluation of his hearing loss, and each of these issues were included in the January 2008 statement of the case.  However, on the VA Form 9, Appeal to Board of Veterans' Appeals, that was received from the Veteran in March 2008, the Veteran indicated that he wished to appeal only the effective date for the grant of a separate 10 percent evaluation for his tinnitus.  

In a June 2008 letter, the Veteran wrote that he had submitted a notice of disagreement regarding his hearing loss in July 2007 and stated that he had not received any additional correspondence on this matter since he submitted his March 2008 VA Form 9.  The Veteran was then informed by letter in July 2008 that as his March 2008 VA Form 9 only addressed the earlier effective date for tinnitus, the claim for an increased evaluation for hearing loss was considered withdrawn.  

The Board notes that the RO was correct in finding that the issue of entitlement to an increased evaluation for hearing loss is not on appeal.  However, to be precise, the issue was not withdrawn, as it was never on appeal.  As noted by the RO, the Veteran failed to include the issue of entitlement to an increased evaluation for hearing loss in the March 2008 substantive appeal.  The Veteran had either the later of one year from the May 2007 letter of notice of the May 2007 rating decision or 60 days from the date of the letter that accompanied the January 2008 statement of the case in which to submit his substantive appeal.  However, the Veteran was very specific on his March 2008 VA Form 9 in that he checked the box specifying he was only pursuing the issue listed below, then he listed that issue as "tinnitus disability grant date".  He did not mention the evaluation of his hearing loss in any of the argument he then presented.  The Veteran was notified of the deadline to appeal in the January 2008 letter, but he failed to express a desire to appeal until June 2008, which was after the expiration of the period to appeal.  Therefore, the May 2007 rating decision is final as to the issue of the evaluation of the Veteran's hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.200, 20.302(b) (2011).  

The Board also notes that the June 2008 letter from the Veteran was treated as a new claim for an increased evaluation for hearing loss, and this claim was denied in a September 2008 rating decision.  The Veteran has not initiated an appeal of this decision.  Therefore, the only issue that is currently on appeal to the Board is that of the effective date of the grant of the separate 10 percent evaluation for the Veteran's service connected tinnitus.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an increased evaluation for his service connected hearing loss with tinnitus was received on February 22, 2007. 

2.  It was not factually ascertainable that an increase in disability of the Veteran's tinnitus occurred within the one year prior to February 22, 2007.  

3.  The June 1978 rating decision that granted service connection for hearing loss but did not include tinnitus is final, and the Veteran has not raised a claim of clear and unmistakable error in that rating decision or in the subsequent final rating decisions that evaluated the Veteran's service connected hearing loss and tinnitus.  



CONCLUSION OF LAW

The criteria for an effective date prior to February 22, 2007 for a separate 10 percent evaluation for the Veteran's service connected tinnitus have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.155, 3.400(o)(2), 4.87, Code 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's treatment records have been obtained for the relevant period.  He was afforded an appropriate VA examination after the receipt of his claim.  There is no indication that there is any outstanding relevant evidence.  The Veteran declined his right to a hearing.  The Board will proceed with consideration of the Veteran's appeal. 

Effective Date

The Veteran contends that he is entitled to an effective date prior to February 22, 2007 for a separate 10 percent evaluation for his service connected tinnitus.  He argues that this evaluation should be effective from the date of his 1977 discharge from active service, as he reported it to VA examiners at the time of his original claims for service connection.  

A review of the record shows that entitlement to service connection for hearing loss was established in a June 1978 rating decision.  A zero percent evaluation was assigned for this disability, effective from October 1, 1977.  The Veteran was informed of this decision in a June 1978 letter and provided with his appellate rights but he did not initiate an appeal.  No additional evidence was received between June 1978 and June 1978, which would have been considered new and material.

The Veteran submitted a claim for an increased evaluation for hearing loss in November 1982.  His claim did not refer to tinnitus.  Although a copy of the rating decision is not in the claims folder, a letter to the Veteran's congressman indicates that the claim was denied in April 1983.  There is also no indication that any additional material evidence was received within one year of the November 1982 rating decision.

The Veteran submitted an additional claim for an increased evaluation in February 1991.  Once again his claim did not refer to tinnitus.  However, the April 1991 VA examination noted complaints of persistent ringing in the ears, and the diagnosis of the Veteran's disability was expanded to included hearing loss with tinnitus in a May 1991 rating decision.  The zero percent evaluation was continued.  The Veteran was notified of this decision in June 1991 but did not initiate an appeal.  Again, no additional evidence was received between June 1991 and June 1992, which would have been considered new and material.

The next communication received from the Veteran was on February 22, 2007.  After receiving VA treatment records dating from 2004 to 2007 and providing the Veteran a VA examination in April 2007, the May 2007 rating decision on appeal granted the Veteran a separate 10 percent evaluation for tinnitus, effective from the February 22, 2007 date of the Veteran's appeal.  The evaluation for his hearing loss remained at zero percent.  As previously described, the Veteran submitted a notice of disagreement with this decision and the current appeal was initiated.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

The Board finds that entitlement to an effective date prior to February 22, 2007 for a separate 10 percent evaluation for tinnitus is not warranted.  

In regards to the appeal of the May 2007 rating decision, the Board notes that the effective date awarded by this decision is the February 22, 2007 date of claim.  The regulations governing the award of increased evaluations provide for potential effective dates up to one year before the date of the claim, if the claim is received within one year of the date of evidence supporting an increase.  The criteria for a 10 percent evaluation for tinnitus are met if the tinnitus is recurrent.  38 C.F.R. § 4.87, Code 6260.  However, there are no medical records dated in the year prior to February 22, 2007 that mention the Veteran's tinnitus.  An October 2004 audiology treatment note states that the Veteran reported constant tinnitus, but even assuming this note constitutes evidence that would support a 10 percent evaluation, the Veteran's claim was not received within one year of the note.  As the evidence does not show that it was factually ascertainable that an increase in disability of the Veteran's tinnitus occurred within one year prior to the claim, the February 22, 2007 effective date based on the date of the receipt of the claim was proper.  

As for the Veteran's claim that he is entitled to a 10 percent evaluation for tinnitus dating to his 1977 discharge, the Board notes that the Veteran did not initiate an appeal of either the June 1978, April 1983, or May 1991 rating decisions, and they are all final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Further, as discussed, no additional evidence was received within the one year periods following those decisions that would have been considered new and material to increased ratings claims.  Buie v. Shinseki, 24 Vet. App. 242, 252   (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Specifically, no records were received that made any indication to the Veteran experiencing tinnitus.  

The Court has held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court notes that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

The Veteran has not raised a claim for clear and unmistakable error in the rating decisions.  In the March 2008 VA Form 9, he does argue that the VA examiners were in error when they initially attributed the ringing in his ears to high blood pressure and other factors not related to his hearing loss, and in failing to tell him that he had tinnitus.  However, he does not cite to fault in the June 1978 rating decision.  The Board notes that the May 1978 VA examination that was considered by this decision does not contain a diagnosis of or reference to tinnitus.  In regards to the alleged mistakes on the examination, a failure of the duty to assist does not rise to the level of clear and unmistakable error.  Tetro v. West, 13 Vet. App. 404 (2000).  

To summarize, the Board finds that the effective date of February 22, 2007 for the separate 10 percent evaluation for the Veteran's tinnitus is correct.  This was the date of receipt of the Veteran's claim for an increased evaluation, and it was not factually ascertainable that an increase in disability of the Veteran's tinnitus occurred within the one year prior to the claim.  Furthermore, the previous rating decisions that addressed this matter are final, and in the absence of clear and unmistakable error in these rating decisions, which has been neither raised nor demonstrated, the Veteran's claim for an effective date to 1977 is the type of freestanding claim that may not be considered.  
	

ORDER

Entitlement to an effective date prior to February 22, 2007 for a separate 10 percent evaluation for the Veteran's service connected tinnitus is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


